Filed with the Securities and Exchange Commission on April 2, 2014 1933 Act Registration File No. 333-172080 1940 Act File No. 811-22525 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 2 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 4 [ X ] (Check appropriate box or boxes.) YCG Funds (Exact Name of Registrant as Specified in Charter) 11701 Bee Cave Road, Suite 207 Austin, TX 78738 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:512-505-2347 MR. DAVID D. JONES, ESQ. DAVID JONES & ASSOC., P.C. 395 Sawdust Road, # 2137 The Woodlands, TX77380 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 2 to the Registration Statement of YCG Funds (the “Trust”) on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo. 1 on FormN-1A filed on March 27, 2014.This PEANo.2 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.1 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 2 meets all of the requirements for effectiveness under Rule 485(b) and the Registrant has duly caused this Post-Effective Amendment No. 2 to its Registration Statement on Form N-1A to be signed below on its behalf by the undersigned, duly authorized, in the City of Austin and State of Texas, on the 2nd day of April, 2014. YCG Funds By: /s/ Brian Yacktman Brian Yacktman President and Treasurer Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities and on the 2nd day of April 2014. Signature Title /s/ Brian Yacktman President & Trustee Brian Yacktman * Vice President, Treasurer and Trustee William Kruger * Trustee Rory McDonald * Trustee Travis Oliphant * Trustee Jeffrey Harbach *By: /s/ Brian Yacktman Brian Yacktman, Attorney-In Fact pursuant to Power of Attorney INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
